Citation Nr: 1123560	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to special monthly death pension benefits based on the need of aid and attendance of another person or by reason of being housebound.

5.  Entitlement to service connection for a skin disorder, for accrued benefits purposes.



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied the benefits sought on appeal.  In August 2010, this matter was remanded by the Board so that a video conference hearing before the Board could be scheduled pursuant to the appellant's May 2010 request.  However, in an October 2010 statement, the appellant withdrew her hearing request.  Thus, her hearing request is deemed withdrawn and the Board will proceed with adjudicating the claim.  38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to service connection for the cause of the Veteran's death and service connection for a skin disorder, for accrued benefits purposes, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died in February 2007; the immediate cause of death was acute respiratory failure.

2.  At the time of the Veteran's death, service connection was not established for any disability.
3.  The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

2.  The service requirements for eligibility for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2010).

3.  The appellant's claim for entitlement to a special monthly death pension based on the need of aid and attendance of another person or by reason of being housebound is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

Where a veteran's death is determined to not be service-connected, a surviving spouse may still be entitled to benefits.  Benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A deceased veteran for purposes of this provision is a veteran who dies, not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Based upon the evidence of record, the Board finds that a total rating was not in effect for 10 years prior to the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for the 10 years prior to his death under applicable VA law because of CUE in a prior determination.  The Veteran separated from service in June 1958.  At the time of his death in February 2007, service connection had not been established for any disability.  The Board finds no basis in VA law to allow the benefits sought pursuant to 38 U.S.C.A. § 1318.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nonservice-connected Death Pension Benefits

Death pension benefits are generally available for a surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

VA's determination of whether a Veteran's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203 (2010); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Here, the Board finds that the Veteran completed more than 90 days of active service.  However, no part of his period of active service was not completed during a period of war.  The Veteran's service personnel records show that the Veteran served on active duty from June 1956 to June 1958.  That period does not include any wartime service.  38 C.F.R. § 3.2 (2010).  Since the Veteran does not have qualifying wartime service, the appellant is not eligible for nonservice-connected death pension benefits under the law.

This is a case where the law is dispositive.  Basic eligibility for VA nonservice-connected death pension benefits is precluded based on the Veteran's service.  Therefore, the Board must deny the appeal.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Special Monthly Death Pension Benefits

The appellant seeks special monthly death pension benefits by reason of need for regular aid and attendance or by reason of being permanently housebound.

However, in this case, basic eligibility for VA nonservice-connected death benefits is precluded based on the Veteran's lack of wartime service which would qualify the appellant for nonservice-connected pension benefits.  Thus, the Board finds no legal basis upon which the appellant can receive special monthly death pension benefits.  As there is no legal basis for an award of nonservice-connected death pension benefits, the claim for special monthly death benefits must also be denied due to lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to special monthly death pension benefits based on the need of aid and attendance of another person by reason of being housebound is denied.


REMAND

Additional development is needed prior to the disposition of the appellant's claims for service connection for the cause of the Veteran's death and for a skin disorder, for accrued purposes.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

As an initial matter, although the appellant has been provided notice regarding her claim, during the pendency of this appeal, the notice required for a claim of service connection for the cause of a Veteran's death has been redefined.  38 U.S.C.A. § 5103(a) (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board finds that additional notice under the redefined duty to notify is needed.

The appellant contends that a rash that began during the Veteran's service contributed to his prostate cancer and other ailments that caused his death.

The Veteran died in February 2007.  The certificate of death shows that the immediate cause of death was acute respiratory failure due to or a consequence of congestive heart failure, hepatic encephalopathy, chronic obstructive pulmonary disease (COPD), and prostate cancer.

The Veteran's service treatment records show treatment for a chronic left lower leg skin infection for about one year.

Private treatment records dated in September 1984 indicate dermatitis of the scrotum of an unknown etiology.  An October 1984 report indicates a diagnosis of abnormal scrotal skin.  In May 1985, right inguinal exploration did not reveal any malignancy.  A December 1986 report indicates that a biopsy of the scrotal skin was negative for cancer.  A March 1987 report indicates a history of right scrotal dermatitis with significant swelling and edema of the right scrotum.  However, testicular ultrasounds were negative for any evidence of cancer or significantly abnormal problems of the testicle.  In August 1988, the Veteran was treated for complaints of right scrotal dermatitis.  In February 1994, he was treated for complaints of a rash on the left side of his buttocks and right thigh.

VA medical records dated in May 2004 indicate treatment for a generalized rash that appeared to be scabies.  There was an erythematous lesion around the scrotal sac.

There is currently no competent medical opinion in the Veteran's file as to whether his skin disorder is related to his period of active service and had a causal effect on the development of acute respiratory failure that caused his death.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, as it remains unclear whether the Veteran's cause of death is related to his service, the Board finds that a remand for an etiological opinion and rationale is necessary, in order to fairly decide the merits of the appellant's claim.

It also appears that additional records should be obtained.  The Veteran received treatment for a skin rash from Doctors O. Ruiz and S. L. Wanuck.  In October 2006, the RO's request for records from Dr. Ruiz was returned for being sent to the wrong address.  However, a review of the claims file does not indicate that records from Dr. Wanuck were requested or obtained.  Accordingly, the Veteran's private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter must include:  (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  After obtaining the necessary authorizations and a correct mailing addresses, obtain the Veteran's private treatment records from Doctors O. Ruiz and S. L. Wanuck and any additional private treatment records identified by the appellant.  All attempts to secure the records must be documented in the claims folder.

3.  Arrange for a VA examiner to review the Veteran's claim folder and determine whether the Veteran's cause of death was related to his service.  The examiner should review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's skin disorder was related to his service, including in-service treatment for a chronic left lower leg skin infection?

(b)  If so, is it as likely as not (50 percent or more probability) that the Veteran's skin disorder caused or contributed materially or substantially to his development of acute respiratory failure or prostate cancer and thereby his death?

(c)  Is it at least as likely as not (50 percent or more probability) that the Veteran's causes of death (acute respiratory failure, congestive heart failure, hepatic encephalopathy, chronic obstructive pulmonary disease, or prostate cancer) were related to his service?

4.  Then, readjudicate the claims.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


